1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                    ***

6
      BLAKE COOLEY,
7
                          Plaintiff,
8                                                       2:19-CV-00269-MMD-VCF
      vs.                                               ORDER
9     HIBU INC.,
10                        Defendant.

11

12         Before the court is the Joint Rule 26(f) Report an Discovery Plans (ECF No. 36).
13         Accordingly,
14         IT IS HEREBY ORDERED that a discovery hearing on the Joint Rule 26(f) Report an Discovery
15   Plans (ECF No. 36) is scheduled for 11:00 AM, May 24, 2019, in Courtroom 3D.
16

17         DATED this 6th day of May, 2019.
                                                              _________________________
18
                                                              CAM FERENBACH
19
                                                              UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
